DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed August 13, 2021.
	Claims 1-13 are pending.  Claims 1 and 11 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on November 24, 2021.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on August 13, 2021, October 26, 2021 and July 5, 2022.  These IDSs have been considered.
Drawings
The drawings are objected to because:
Figures 1-3 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Applicant’s Figure 1 is identical to U.S. 2019/0214095 Figure 1.  With respect to Figures 2 and 5, Applicant’s specification paragraph 0006 describes that Figure 2 illustrate a “conventional read operation,” similarly paragraph 0036 describes that Figure 5 shows a “conventional resetting operation.”  Furthermore, Applicant’s Figure 3 is identical to U.S. 2019/0214095 Figure 2 and U.S. 2014/0104947 Figure 4.  While U.S. 2019/0214095 Figure 2 differ from Applicant’s Figure 3 (e.g. “Register 180”), U.S. 2014/0104947 Figure 4 shows that an additional register (“command register 130”) coupled to the input/output buffer 110 is old.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Furthermore, Applicant’s specification paragraphs 0004-0009, 0023-0029 and 0036 described details of the drawings figures 1-3 and 5.  As described above, Figures 1-3 and 5 should be designated as --Prior Art--.  Therefore, paragraphs 0004-0009, 0023-0029 and 0036, and the other descriptions of prior art and problems, should be under the Background of the Invention section of Applicant’s Specification because the description of the related art or other information disclosed known to the applicant belongs in the Background of the Invention section, see MPEP 608.01(c) (the Specification’s Background is for description of the state of the prior art or other information known to applicant and problems involved in the prior art or other information which are solved by applicant’s invention.”).
Applicant is reminded of helpful scenario 7 explained in MPEP 2004 and encouraged to take care to see that prior art or other information cited in a specification o in an information disclosure statements is properly described and that the information is not incorrectly or incompletely characterized.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the read count" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (Figures 1-3 and 5; hereinafter “AAPA”).
	Regarding apparatus claims 1-10, AAPA’s semiconductor memory device is not just substantially identical to the claimed “semiconductor memory device,” it is identical (see AAPA’s Figures 1-3 and 5) where the differences reside only in the remaining limitations relating to function and properties.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because AAPA’s semiconductor memory device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding method claims 11-13, AAPA’s semiconductor memory device is not just substantially identical to the semiconductor memory device described in the specification for carrying out the claimed method, it is identical, (see AAPA’s Figures 1-3 and 5).
The MPEP explains that the examiner assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method, see MPEP 2112.02(I) (“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”).  Because AAPA’s semiconductor memory device is identical to what the device applicant describes in their specification for performing the functions in the method, the method is assumed to be inherently performed by the prior art device.  See MPEP 2112.01(I).
Applicant may rebut by either (1) showing the prior art device and device disclosed as performing the method are not the same or (2) proving prior art device cannot perform the claimed functions.  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudo (U.S. 2019/0214095).
Regarding independent claim 1, Sudo discloses a semiconductor memory device (Fig. 2), comprising:
a memory cell array (Fig. 2: 110);
a memory apparatus, storing setting information related to operation settings in a non-volatile memory area (Fig. 2: 110, 120-130 and 150-180, previously store setting information in the memory cell array to be read when a power supply is turned on, see page 1, par. 0009); and
a power-on operation apparatus (Fig. 2: 120-140 and 160-190), reading the setting information from the memory apparatus (see page 1, par. 0009 and 0011), writing the setting information read from the memory apparatus into a data-holding unit (see page 1, par. 0011), and storing identification information identifying whether the setting information had been read correctly or not in response to an external command (special code/read code, see page 1, par. 0010-0012).
Regarding claim 3, Sudo discloses wherein the semiconductor memory device further comprises an output apparatus, which read the identification information from a register and outputs the identification to outside (Fig. 3: CPU/ROM, “ROMERR,” see page 3, par. 0033 and 0035).
Regarding claim 10, Sudo discloses wherein the power-on detection level is lower than the operation voltage when a command is performed (see page 2, par. 0026).
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (U.S. 2008/0253191).
Regarding independent claim 1, Kang discloses a semiconductor memory device (Fig. 2), comprising:
a memory cell array (Fig. 2: 110);
a memory apparatus (Fig. 2: 110, 120 and 150), storing setting information related to operation settings in a non-volatile memory area (“set-up data,” see Abstract); and
a power-on operation apparatus (Fig. 2: 120-160), reading the setting information from the memory apparatus (Fig. 9: step S200), writing the setting information read from the memory apparatus into a data-holding unit (Fig. 9: steps S210 and S230), and storing identification information identifying whether the setting information had been read correctly or not in response to an external command (“status signal,” see page 5, par. 0060).
Regarding claim 2, Kang discloses wherein the power-on operation apparatus determines whether the reading of the setting information had been completed correctly or not (Fig. 9: steps S220 and S240), and re-reads the setting information when a determination is made that is had not been completed correctly (Fig. 9: if step S220 is equal “No” step S200 is repeated); and
the identification information is determined based on whether the read count of the setting information has reached a maximum number (Fig. 9: step S260).
Regarding claim 3, Kang discloses wherein the semiconductor memory device further comprises an output apparatus (Fig. 2: 150), which reads the identification information from a register (“status detector,” see Abstract) and outputs the identification information to outside (Fig. 2: status signal).
Regarding claim 6, Kang discloses wherein the semiconductor memory device further comprises a reading apparatus (Fig. 2: 120), which re-reads the setting information from the memory apparatus (see page 2, par. 0029).
As discussed above, Kang’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “writes the setting information into the data-holding unit when an external command is input when the identification information indicates that the setting information has reached the maximum number.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Kang’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 7, Kang discloses wherein the semiconductor memory device further comprises a reading apparatus (Fig. 2: 120), which reads data from a selected memory cell in the memory cell array (see page 2, par. 0027) in response to an external read command (see page 2, par. 0029).
As discussed above, Kang’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “re-reads the setting information from the memory apparatus and writes the setting information into the data-holding unit when the identification information indicates that the setting information has reached the maximum number before performing the read operation.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Kang’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 8, Kang discloses wherein the semiconductor memory device further comprises a programming apparatus (Fig. 2: 120), which performs data programming in a selected memory cell in response to an external read command (see page 2, par. 0029).
As discussed above, Kang’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “re-reads the setting information from the memory apparatus and writes the setting information into the data-holding unit when the identification information indicates that the setting information reaches the maximum number before performing the program operation.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Kang’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 9, Kang discloses wherein the semiconductor memory device further comprises an erasing apparatus (Fig. 2: 120/150), which erases data from a selected memory cell in the memory cell array in response to an external erase command (see page 2, par. 0027 and 0031 and page 3, par. 0038-0039).
As discussed above, Kang’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “re-reads the setting information from the memory apparatus and writes the setting information into the data-holding unit when the identification information indicates that the setting information reaches the maximum number before performing the erase operation.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Kang’s semiconductor memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 10, Kang discloses wherein the power-on detection level is lower than the operation voltage when a command is performed (see page 1, par. 0009).
Regarding independent claim 11, Kang discloses an operation method (Fig. 9) of a semiconductor memory device (Fig. 2), comprising:
previously storing setting information related to an operation setting in a memory area of a non-volatile memory (“set-up data,” see Abstract);
reading the setting information from the memory area (Fig. 9: step S200) and determining whether the reading of the setting information had been completed correctly or not (“status signal,” see page 5, par. 0060) when it is detected that a power supply voltage has reached a power-on detection level (see page 5, par. 0060), and re-reading the setting information when it is determined that reading the setting information had not been performed correctly (Fig. 9: if step S220 is equal “No” step S200 is repeated);
writing the setting information read from the memory area into a data-holding unit (Fig. 9: steps S210 and S230);
storing identification information into a register which is readable (“status detector,” see Abstract), wherein the identification information identifies whether the setting information has reached a maximum number (Fig. 9: step S260).
Regarding claim 12, Kang discloses reading the identification information from the register in response to an external command (“status detector,” see Abstract), and outputting the identification information to outside (Fig. 2: status signal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825